DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-11 are pending and being examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al (US 20150153371 A1; hereinafter “Morita”). 
Regarding claim 1, Morita teaches a fluid handling device (Morita; Abstract; microchip for reagents), comprising: 
a board that includes a board body (Morita; para [6, 70]; Fig. 1b; first microchip base plate 11) including a first surface (Morita; Fig. 1b; examiner interprets the top surface of second microchip base plate as the first surface); and 
a lid that faces the first surface of the board (Morita; para [72]; Fig. 1b, 3e; a first microchip base plate 11…sealing member 17 on the upper surface of the first microchip base plate 11; examiner interprets the lid as the first microchip base and sealing member as seen in Fig 3e) and is disposed so as to form a space between the board and the lid (Morita; para [84]; Fig. 1b, 6a; first microchip base plate 11 that integrally has the self-repairable sealing member is joined with the second microchip base plate 12, such that the microchip 10 having the channel 14 therein), 
wherein the lid includes 
a lid body including a second surface that faces the board (Morita; Fig. 1b, 6a; examiner interprets the bottom of the inside surface of the first microchip base plate 11 as the second surface), and 
a first through hole that allows for injection of a fluid into the space (Morita; para [8, 16]; Fig. 9a, 10a; a reagent solution feeding tube (filling pipe) 101 is fitted in the inlet 13a of the microchip 10), the first through hole including a first opening that opens onto the second surface (Morita; Fig. 9b; examiner interprets the bottom of the inlet 13a as the first opening) and a second opening that opens onto a surface other than the second surface (Morita; Fig. 9a; examiner interprets the top of the inlet 13a as the second opening), wherein 
the lid further includes a spacer integrally molded with the lid body, the spacer being disposed between the first opening and an outer edge of the second surface in such a way that the spacer is in close contact with the board (Morita; para [71]; Fig. 3e, 9b; the channel 14 is defined by a fine groove formed in the first microchip base plate 11 and the upper Surface of the second microchip base plate 12; examiner interprets the extensions of the first microplate 11 as the spacer, because the spacer forms the channel between the first and second microchip base plates), or 
the board includes a spacer integrally molded with the board body, the spacer being disposed between a region facing the first opening and an outer edge of the first surface in such a way that the spacer is in close contact with the lid.  Examiner notes that the board including a spacer integrally molded with the board body is not required and the Morita teaches the lid including a spacer integrally molded with lid body, thus the limitation is met. 
Regarding claim 2, Morita teaches the fluid handling device according to claim 1, wherein: 
the lid further includes a second through hole that allows for discharge of the fluid from the space (Morita; para [8]; Fig. 9a; a reagent solution discharge tube 102 is fitted in the outlet 13b of the microchip 10), the second through hole including a third opening that opens onto the second surface (Morita; Fig. 9b; examiner interprets the bottom of the outlet 13b as the first opening) and a fourth opening that opens onto a surface other than the second surface (Morita; Fig. 9a; examiner interprets the top of the outlet 13b as the second opening); and 
the spacer is integrally molded with the lid body (Morita; para [71]; Fig. 3e, 9b; the channel 14 is defined by a fine groove formed in the first microchip base plate 11 and the upper Surface of the second microchip base plate 12; examiner interprets the extensions of the first microplate 11 as the spacer, because the spacer forms the channel between the first and second microchip base plates), and is disposed between the first opening and the outer edge of the second surface (Morita; Fig. 9a, 9b;  examiner interprets the extensions of the first microplate 11 as the spacer and notes that the spacer is between the first opening and the outer edge interpreted as the perimeter of the microplate 11) and between the third opening and the outer edge of the second surface in such a way that the spacer is in close contact with the board (Morita; Fig. 9a, 9b;  examiner interprets the extensions of the first microplate 11 as the spacer and notes that the spacer is between the first opening and the outer edge interpreted as the perimeter of the microplate 11).
Regarding claim 6, Morita teaches the fluid handling device according to claim 1, wherein: 
the spacer is integrally molded with the lid body (Morita; para [71]; Fig. 3e, 9b; the channel 14 is defined by a fine groove formed in the first microchip base plate 11 and the upper Surface of the second microchip base plate 12; examiner interprets the extensions of the first microplate 11 as the spacer, because the spacer forms the channel between the first and second microchip base plates); 
the spacer forms a space opening onto an outer edge of the lid (Morita; Fig. 3e; examiner notes the spacer is open at the outer edge prior to joining the lid and board); and 
an adhesive layer is disposed in the space opening onto the outer edge of the lid (Morita; para [70]; the first microchip base plate 11 is a base plate made from a silicone resin, which contains, for example, PDMS; examiner notes that the plate 11 is silicone resin which has self-adhesive properties as evidenced in para [22, 23] discussed below).
Regarding claim 8, Morita teaches the fluid handling device according to claim 1, wherein: 
the spacer includes a first spacer that is integrally molded with the lid body and disposed on a side of the first opening (Morita; Fig. 3e; examiner interprets the left side as of the first microchip plate 11 as the first spacer), and a second spacer disposed in such a way that the second spacer is closer to the outer edge of the second surface than the first spacer is and separated from the first spacer (Morita; Fig. 3e; examiner interprets the right side as of the first microchip plate 11 as the second spacer); and 
in a space between the first spacer and the second spacer, an adhesive layer is disposed so as to link the first spacer with the second spacer (Morita; para [70]; the first microchip base plate 11 is a base plate made from a silicone resin, which contains, for example, PDMS; examiner notes that the plate 11 is silicone resin which has self-adhesive properties as evidenced in para [22, 23] discussed below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Maekawa et al (US 20120315191 A1; hereinafter “Maekawa”). 
Regarding claim 1, Morita teaches a fluid handling device, comprising: 
a board that includes a board body (Morita; para [6, 70]; Fig. 1b; first microchip base plate 11) including a first surface (Morita; Fig. 1b; examiner interprets the top surface of second microchip base plate as the first surface); and 
a lid that faces the first surface of the board (Morita; para [72]; Fig. 1b, 3e; a first microchip base plate 11…sealing member 17 on the upper surface of the first microchip base plate 11; examiner interprets the lid as the first microchip base and sealing member as seen in Fig 3e) and is disposed so as to form a space between the board and the lid (Morita; para [84]; Fig. 1b, 6a; first microchip base plate 11 that integrally has the self-repairable sealing member is joined with the second microchip base plate 12, such that the microchip 10 having the channel 14 therein), 
wherein the lid includes 
a lid body including a second surface that faces the board (Morita; Fig. 1b, 6a; examiner interprets the bottom of the inside surface of the first microchip base plate 11 as the second surface), and 
a first through hole that allows for injection of a fluid into the space (Morita; para [8, 16]; Fig. 9a, 10a; a reagent solution feeding tube (filling pipe) 101 is fitted in the inlet 13a of the microchip 10), the first through hole including a first opening that opens onto the second surface (Morita; Fig. 9b; examiner interprets the bottom of the inlet 13a as the first opening) and a second opening that opens onto a surface other than the second surface (Morita; Fig. 9a; examiner interprets the top of the inlet 13a as the second opening). 
Morita does not teach the board includes a spacer integrally molded with the board body, the spacer being disposed between a region facing the first opening and an outer edge of the first surface in such a way that the spacer is in close contact with the lid.
However, Maekawa teaches an analogous art of a microchannel chip (Maekawa; Abstract) comprising a board including a board body (Maekawa; para [111]; Fig. 5a; a reaction substrate 501 mounted on the substrate holder 503; examiner interprets both substrates in combination form the board including the board body) and a lid (Maekawa; para [111]; Fig. 5a; a channel sheet 505 disposed so as to cover the substrate holder 503) wherein the board includes a spacer integrally molded with the board body (Maekawa; para [118]; Fig. 5a; reaction substrate 501 is formed on the undersurface of the substrate holder 503; examiner interprets the substrate holder as the spacer), the spacer being disposed between a region facing the first opening and an outer edge of the first surface in such a way that the spacer is in close contact with the lid (Maekawa; Fig. 5a).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the board body of Morita to include a spacer integrally molded with the board body as taught by Maekawa, because Maekawa teaches that the substrate holder the channel sheet closes the substrates to form a closed channel (Maekawa; para [112, 114]; Fig. 5a).  Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the spacer of Morita in the manner of being integrally molded with the board body as taught by Maekawa as this is a known and suitable arrangement for spacers in the art.  Further, it is a matter of engineering design to arrange the spacer in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the spacer to the claimed limitation as Maekawa teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Regarding claim 3, modified Morita teaches the fluid handling device according to claim 1 (the board of Morita is modified include a spacer integrally molded as taught by Maekawa discussed above in claim 1 in para [21]), wherein: 
the lid further includes a second through hole that allows for discharge of the fluid from the space (Morita; para [8]; Fig. 9a; a reagent solution discharge tube 102 is fitted in the outlet 13b of the microchip 10), the second through hole including a third opening that opens onto the second surface (Morita; Fig. 9b; examiner interprets the bottom of the outlet 13b as the first opening) and a fourth opening that opens onto a surface other than the second surface (Morita; Fig. 9a; examiner interprets the top of the outlet 13b as the second opening); and 
the spacer is integrally molded with the board body (Maekawa; para [118]; Fig. 5a; reaction substrate 501 is formed on the undersurface of the substrate holder 503; examiner interprets the substrate holder as the spacer), and is disposed between the region facing the first opening and the outer edge of the first surface and between a region facing the third opening and the outer edge of the first surface in such a way that the spacer is in close contact with the lid (Maekawa; Fig. 5a; examiner notes that the substrate holder is facing the first opening and third opening along the outer edge of the first surface because the modification places the substrate holder in position with the inlet and outlet of Morita).
Regarding claim 7, Morita teaches the fluid handling device according to claim 1 (the board of Morita is modified include a spacer integrally molded as taught by Maekawa discussed above in claim 1 in para [21]), wherein: 
the spacer is integrally molded with the board body (Maekawa; para [118]; Fig. 5a; reaction substrate 501 is formed on the undersurface of the substrate holder 503; examiner interprets the substrate holder as the spacer); 
the spacer forms a space opening onto an outer edge of the board (Maekawa; para [73]; examiner notes the spacer is open at the outer edge prior to joining the lid and board); and 
an adhesive layer is disposed in the space opening onto the outer edge of the board (Maekawa; para [131]; channel sheet 505 is formed of PDMS. Accordingly, the self-adhesion of PDMS allows the channel sheet 505 to adhere onto the top surface of the substrate holder 503).
Regarding claim 9, Morita teaches the fluid handling device according to claim 1, wherein: 
the spacer includes a first spacer that is integrally molded with the board body (Maekawa; para [118]; Fig. 5a; reaction substrate 501 is formed on the undersurface of the substrate holder 503; examiner interprets the substrate holder as the spacer) and disposed on a side of the region facing the first opening, and a second spacer disposed in such a way that the second spacer is closer to the outer edge of the first surface than the first spacer is and separated from the first spacer (Maekawa; Fig. 5a; examiner notes that the substrate holder is facing the first opening and third opening along the outer edge of the first surface because the modification places the substrate holder in position with the inlet and outlet of Morita); and 
in a space between the first spacer and the second spacer, an adhesive layer is disposed so as to link the first spacer with the second spacer (Maekawa; para [128]; The self-adhesion of the PDMS coating on the reaction substrate 501 allows the reaction substrate 501 to adhere onto the reaction substrate holding section 503B in the recess of the substrate holder 503). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Fogleman et al (US 20130168250 A1; hereinafter “Fogleman”). 
Regarding claim 4, Morita teaches the fluid handling device according to claim 1, with the lid and the board. 
Morita does not teach wherein the lid further includes a claw portion for holding the board by engaging with the board.
However, Fogleman teaches an analogous art of a microfluidic article (Fogleman; Abstract) comprising a lid (Fogleman; para [64]; Fig. 1A; top substrate 112) and a board (Fogleman; para [64]; Fig. 1A; bottom substrate 110) wherein the lid includes a claw portion (Fogleman; para [64]; Fig. 1A, 1B; Clip members 114 may be integrated into or coupled to top substrate 112) for holding the board by engaging with the board (Fogleman; para [64]; Fig. 1B; A spring 118 is provided to force bottom substrate 110).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the lid of Morita to include a claw portion as taught by Fogleman, because Fogleman teaches that the clips apply force to bottom substrate thus sealing the gap (Fogleman; para [66]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Ismagilov et al (US 20130280725 A1; hereinafter “Ismagilov”). 
Regarding claim 5, Morita teaches the fluid handling device according to claim 1, with the lid and the board. 
Morita does not teach the fluid handing device further comprising: a magnetic member for bringing the lid and the board into close contact with each other by a magnetic force, the magnetic member being disposed with respect to the lid to be on a side opposite to the board, the magnetic member containing a magnet or a ferromagnet.
However, Ismagilov teaches an analogous art of fluidic devices (Ismagilov; Abstract) comprising a lid (Ismagilov; para [60]; Fig. 1; top layer 110) and a board (Ismagilov; para [60]; Fig. 1; bottom layer 120) further comprising: a magnetic member (Ismagilov; para [89]; Magnets can be used to clamp the layers) for bringing the lid and the board into close contact with each other by a magnetic force, the magnetic member being disposed with respect to the lid to be on a side opposite to the board, the magnetic member containing a magnet or a ferromagnet (Ismagilov; para [89]; where magnets can be embedded in the top layer and additional magnets can be inserted into the bottom layer during assembly).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the fluid handling device of Morita to further comprise magnets as taught by Ismagilov, because Ismagilov teaches that the magnets can be used at the edge of the device for more efficient heat transfer and sufficient clamping of the layers (Ismagilov; para [321]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Matsuhira (US 20090183819 A1; hereinafter “Matsuhira”).
Regarding claim 10, Morita teaches the fluid handling device according to claim 8, with the lid. 
Morita does not teach wherein: the lid further includes a third through hole that allows for injection of an adhesive into the space between the first spacer and the second spacer, the third through hole opening onto the space between the first spacer and the second spacer and onto a surface other than the first surface.
However, Matsuhira teaches a nonanalogous art of a display device (Matsuhira; Abstract) comprising a lid (Matsuhira; para [28]; Fig. 1D; substrate 16) further includes a third through hole (Matsuhira; para [28]; an opening end portion 12) that allows for injection of an adhesive into the space between the first spacer and the second spacer (Matsuhira; para [28]; Fig. 1D; opening end portion 12 of the frame body 10, interpreted as the first and second spacer, and a top surface of the display panel 21, interpreted as the board), the third through hole opening onto the space between the first spacer and the second spacer and onto a surface other than the first surface (Matsuhira; Fig. 1D).  It would have been obvious to one of ordinary skill in the art to have modify the lid to have a third through hole as taught by Matsuhira, because Matsuhira teaches that applying the adhesive fills exposed surfaces and bonds the two surfaces (Matsuhira; para [10]).  Examiner notes Matsuhira teaches a nonanalogous art, but within the same problem solving area of adhering two layers/portions together. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Gao et al (CN 110241017 A1; hereinafter “Gao”; English translation attached). 
Regarding claim 11, Morita teaches the fluid handling device according to claim 1, with the lid and the board. 
Morita does not teach the lid further includes a first screw portion; and the board further includes a second screw portion to be threadedly engaged with the first screw portion.
However, teaches an analogous art of a bio-detection chip (Gao; pp 1) comprising a lid (Gao; pp 8; Fig. 6, 8; clamp cover 8) and a board (Gao; pp 6; Fig. 6, 8; fixture substrate 7) wherein the lid further includes a first screw portion; and the board further includes a second screw portion to be threadedly engaged with the first screw portion (Gao; pp 6; a fastening screw as a locking member having a plurality of screws adapted to pass through the clamp substrate 7 and the clamp cover Holes that cooperate with each other on the plate 8 to lock the jig substrate 7).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the lid and the board of Morita to include the first screw portion and the second screw portion, respectively, as taught by Gao, because Gao teaches that the screw locks the substrate and provides stable conditions for the test chip (Gao; pp 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796